                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00241-MR

ARTHUR LEE OXENDALE,            )
                                )
              Petitioner,       )
                                )
vs.                             )               MEMORANDUM OF
                                )               DECISION AND ORDER
HUBERT CORPENING,               )
                                )
              Respondent.       )
_______________________________ )

     THIS MATTER is before the Court on the Petitioner’s Motion to

Reconsider [Doc. 11].

I.   BACKGROUND

     Arthur Lee Oxendale (the “Petitioner”) is a prisoner of the State of North

Carolina who pled guilty in Rutherford County Superior Court in August 2016

to first-degree kidnapping, misdemeanor larceny, and misdemeanor

possession of drug paraphernalia. [Doc. 1 at 1]. On September 12, 2016,

the Petitioner was sentenced to 87-117 months in prison.           [Id.].   The

Petitioner did not file a notice of appeal with the North Carolina Court of

Appeals within 14 days. [Id. at 2]; N.C. R. App. P. 4(a)(2). As such, the

Petitioner’s conviction became final on or about September 26, 2016. See

28 § 2244(d)(1)(A).



       Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 1 of 7
       On May 5, 2017, the Petitioner filed a Motion for Appropriate Relief

(“MAR”) in the Rutherford County Superior Court.1 The Court denied the

Petitioner’s MAR on October 12, 2017. [Id. at 10]. On May 21, 2018, the

Petitioner filed a petition for writ of certiorari in the North Carolina Court of

Appeals seeking review of the denial of his MAR. [Id. at 9]. That petition

was denied on May 24, 2018. [Id.].

       On August 21, 2018, the Petitioner, proceeding pro se, filed a Petition

under 28 U.S.C. § 2254 for Writ of Habeas Corpus. [Doc. 1].2 In his petition,

the Petitioner claims that his guilty plea was coerced, that the State breached

the plea agreement, and that the State failed to disclose exculpatory

evidence about the credibility of its key witness. [Doc. 1 at 2-5]. The Court3

reviewed the Petitioner’s filing and determined that it may be time-barred

under the statute of limitations in 28 U.S.C. § 2244(d).                     [Doc. 3].      On




1  The Petitioner asserts that he filed his MAR on March 24, 2017. [Doc. 4 at 1]. As
discussed infra, the exact date of the Petitioner’s filing does not affect the Court’s analysis.

2 Under Houston v. Lack, an inmate’s pleading is filed at the time he or she delivers it to
the prison authorities for forwarding to the court clerk. 487 U.S. 266, 270 (1988). Here,
the Petitioner fails to state the particular date that had placed the petition in the prison
mail system. The envelope in which the petition was mailed, however, is post-marked
August 21, 2018. [Doc. 1-2]. Accordingly, the Court finds that the Petition was filed on
August 21, 2018.

3The Honorable District Court Judge Frank D. Whitney presiding. On April 22, 2020, this
matter was reassigned to the undersigned for further proceedings.
                                               2

          Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 2 of 7
November 30, 2018, the Court entered an Order giving the Petitioner 21 days

to file an explanation for his delay in filing a writ of certiorari. [Id.].

      On December 17, 2018, the Petitioner filed his response to the Court’s

November 30 Order, stating that his MAR was mailed on March 24, 2017,

and filed on April 5, 2017. [Doc. 4 at 1]. The Petitioner also filed letters with

the Court that his “ex-Michelle Hodge” sent him on October 3, 2016 and

October 21, 2016. [Doc. 4-1]. He claims that she served as a key witness

for the prosecution in his trial and that she apologized in her letter “for lying

to police.” [Doc. 11 at 1].

      On June 9, 2020, the Court entered an Order dismissing the

Petitioner’s habeas petition as untimely and denying the Petitioner’s Motion

for Writ of Mandamus as moot. [Doc. 9]. In that Order, the Court concluded

that the Petitioner’s petition was untimely because it was filed more than one

year after the judgment in his case became final. [Id. at 11-12]. The Court

also noted that “[t]he Petitioner does not appear to assert that any of the

other exceptions in § 2244(d)(1) apply to his habeas petition.” [Id. at 8].

      On June 29, 2020, the Petitioner filed a Motion to Reconsider asking

the Court to reconsider its June 9 Order. [Doc. 11]. While the Petitioner

does not cite a particular Rule of Civil Procedure in his Motion, the Court

construes the Petitioner’s Motion as one under Rule 59(e).


                                          3

         Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 3 of 7
II.    STANDARD OF REVIEW

       Rule 59(e) of the Federal Rules of Civil Procedure provides that a

judgment may be altered or amended in order: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Pacific Ins. Co. v. American Nat'l Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998). The purpose of this Rule is to “permit[ ] a district court to

correct its own errors, sparing the parties and the appellate courts the burden

of unnecessary appellate proceedings.” Id. (citation and internal quotation

marks omitted). Ultimately, the decision to grant or deny a Rule 59(e) motion

is a matter within the Court's discretion. See Robinson v. Wix Filtration Corp.

LLC, 599 F.3d 403, 407 (4th Cir. 2010).

III.   DISCUSSION

       In his Motion to Reconsider, the Petitioner makes two arguments that

the Court erred in its application of the statute of limitations. [Doc. 11 at 1].

In his first argument, the Petitioner claims that the Court erred in its

calculation of the statute of limitations period under 28 U.S.C. §

2244(d)(1)(A). [Id. at 2]. In his second argument, the Petitioner states that

the letters that he filed with the Court constitute a factual predicate for




                                       4

         Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 4 of 7
bringing a habeas petition that is otherwise time-barred under 28 U.S.C. §

2244(d)(1)(D). [Id. at 1].

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition

must be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitation period is tolled during the pendency of a properly filed state

post-conviction action. 28 U.S.C. § 2244(d)(2).

      With regard to the Petitioner’s first argument, the Court concludes that

it made no error when applying the statute of limitations. As the Court stated


                                       5

        Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 5 of 7
in its June 9 Order, the statute of limitations began running when the

Petitioner’s conviction became final on September 26, 2016. It ran for 221

days until the Petitioner filed his Motion for Appropriate Relief (“MAR”) on

May 5, 2017.4 The statute of limitations then tolled until thirty days after the

Petitioner’s MAR was denied, which was November 11, 2017. At that point,

the statute of limitations restarted and ran for 144 days before expiring on

April 4, 2018. As such, the statute of limitations expired before the Petitioner

filed his writ of certiorari on May 21, 2018, or filed his habeas petition on

August 21, 2018. Accordingly, the Petitioner’s habeas petition is untimely

under 28 U.S.C. § 2244(d)(1)(A) and the Petitioner’s first argument is without

merit.

         The Petitioner’s second argument asserts that his habeas petition is

not barred because it was filed within one year after he discovered the

“factual predicate of the claim or claims” in his petition. [Doc. 11 at 1 (citing

28 U.S.C. § 2244(d)(1)(D)].           Specifically, the Petitioner claims that he


4The Petitioner asserts that he filed his MAR on March 24, 2017, and therefore claims
that the statute of limitations had only run for 179 days. [Doc. 4 at 1]. Even if true, the
Petitioner’s claim would not change the Court’s conclusion. If the Petitioner had filed his
MAR on March 24, 2017, the statute of limitations would have run for 179 days prior to
that filing. The statute of limitations began running on November 11, 2017, which was
thirty days after the Petitioner’s MAR was denied. The statute of limitations then would
have run for 186 days until it expired on May 16, 2018. The Petitioner had not filed his
writ of certiorari or his habeas petition at that time. As such, the Petitioner’s habeas
petition would still be time-barred even if he is correct that he filed his MAR on March 24,
2017.
                                             6

           Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 6 of 7
discovered the factual predicate for his habeas claims when he received

letters from his “ex-Michelle Hodge” that are dated October 3, 2016 and

October 21, 2016. [Id.; Doc. 4-1]. While the Petitioner claims that the letters

show a key witness admitting to lying to the police, the Court’s review of the

contents of those letters does not support that conclusion. In any event, the

Petitioner did not file his habeas petition until August 21, 2018, nearly two

years after he received those letters. As such, he failed to file his habeas

petition within one year as required by 28 U.S.C. § 2244(d)(1)(D).

Accordingly, the Petitioner’s habeas petition is untimely and the Petitioner’s

second argument is without merit.

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion to

Reconsider [Doc. 11] is DENIED.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.

      IT IS SO ORDERED.
                            Signed: July 8, 2020




                                          7

        Case 1:18-cv-00241-MR Document 12 Filed 07/08/20 Page 7 of 7
